DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8 Mar 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 6 Oct 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8, 17, and 19 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 9:
Claims 1 and 9 are drawn to an abstract idea without significantly more. The claims recite storing blockchain data in a memory of a processing server, receiving a new blockchain data value by a receiver of the processing server, confirming each of the at least one input transaction by a processing device of the processing server, identifying blockchain wallets linked to the recipient address and an additional recipient address by a processing device of the processing server, generating a mirror blockchain data value for each of the plurality of blockchain wallets by the processing device of the processing server, signaling to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value, and transmitting the new blockchain data value and the generated 
The limitations of storing blockchain data in a memory, receiving a new blockchain data value, confirming each of the at least one input transaction, identifying blockchain wallets linked to the recipient address and an additional recipient address, generating a mirror blockchain data value for each of the plurality of blockchain wallets, signaling to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value, and transmitting the new blockchain data value and the generated mirror blockchain data value to one or more nodes in a blockchain network, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “processing server”, “blockchain”, and “blockchain wallet” language, “storing”, “receiving”, “confirming”, “identifying”, “generating”, “signaling”, and “transmitting” in the context of this claim encompass the human activity. The series of steps including storing data in a memory, receiving a new data value by a receiver, confirming each of the at least one input 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processing server, blockchain, and blockchain wallet. The processing server, blockchain, and blockchain wallet are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a 
With respect to claims 2-8 and 10-20:
Dependent claims 2-8 and 10-20 include additional limitations, for example, validating a digital signature using a public key, identifying blockchain wallets in a sidechain, storing wallet pairs, identifying blockchain wallets in an electronic transmission, linking the corresponding redundant blockchain data value to the new blockchain data value with an identification value, and linking the corresponding mirror blockchain data value to the new blockchain data value with an identification value, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 20180268401 A1; hereinafter Ortiz) in view of Lin et al. (US 20170046651 A1; hereinafter Lin), in further view of Amancherla (US 20150120539 A1), and in still further view of Haldenby et al. (US20170046698A1; hereinafter Haldenby).
With respect to claims 1 and 9:
A method for processing redundant blockchain transactions for linked wallets, comprising: (See at least Ortiz: Abstract; paragraph(s) [0040], [0086], [0090] & [0144])
A system for processing redundant blockchain transactions for linked wallets, comprising: (See at least Ortiz: Abstract; paragraph(s) [0040], [0086], [0090] & [0144])
storing, in a memory of a processing server, blockchain data related to a blockchain including at least a plurality of blocks, where each block includes ... and one or more blockchain data values, each blockchain data value corresponds to a processed blockchain transaction; (By disclosing, blockchains are examples of overall data structures that can be stored on the distributed ledger, and each blockchain is made of blocks (or other data structures/containers) that are operatively linked to one another. These blocks can be cryptographically linked so that validation of downstream/upstream blocks by using upstream/downstream blocks is possible. Cryptographic linkages may be utilized so that non authorized individuals are unable to access information stored on the blockchain. See at least Ortiz: paragraph(s) [0083] & [0086])
receiving, by a receiver of the processing server, a new blockchain data value, where the new blockchain data value includes at least one input transaction, ...; (By disclosing, in the context of Bitcoin, a majority attack may be initiated by a 
confirming, by a processing device of the processing server, each of the at least one input transaction based on blockchain data values included in the plurality of blocks that include the respective input transaction; (By disclosing, to receive and/or process transaction information, private nodes may be configured to receive from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; and to monitor at least one of the public nodes for an indication that the transaction has been cleared on the public distributed ledger... obtaining the confirmation that the transaction has been cleared on the public distributed ledger network. See at least Ortiz: paragraph(s) [0091])
identifying, by a processing device of the processing server, a plurality of blockchain wallets linked to the recipient address, and, for each of the plurality of blockchain wallets, an additional recipient address; (By disclosing, a customer 1302 is linked to a mobile device 1306 having the electronic wallet application to manage different electronic 
generating, by the processing device of the processing server, a mirror blockchain data value..., where each of the mirror blockchain data values includes the at least one input transaction, the transaction amount, and the additional recipient address identified for the respective blockchain wallet, ...; and (By disclosing, a hybrid model of public and private distributed ledgers and blockchain is proposed that utilizes one or more public distributed ledger networks in cooperation with one or more private ledger networks. While the hybrid model may result in some duplicated and redundant storage, different parts of the hybrid model may be tuned for specific purposes. In addition, a private distributed ledger network 402 may be mirrored (e.g., become a proxy) of the public distributed ledger network 404, and different or alternate rules may be applied in relation to the private distributed ledger network 402. Also, the participant transaction node 608 transmits a notify record (e.g. amount of loyalty points or x 
transmitting, by a transmitter of the processing server, the new blockchain data value and the generated mirror blockchain data value for each of the plurality of blockchain wallets to one or more nodes in a blockchain network associated with the blockchain. (By disclosing, upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger network, signals may be generated to initiate propagation of the transaction to the plurality of private nodes. See at least Ortiz: paragraph(s) [0091])
However, Ortiz does not teach explicitly ...a block header, ...where the new blockchain data value includes at least one input transaction, a recipient address, and a transaction amount, ...generating a mirror blockchain data value for each of the plurality of blockchain wallets, and ...wherein each of the mirror blockchain data values further includes an indication configured to signal to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value.
Lin, directed to systems and method for tracking enterprise events using hybrid public-private blockchain ledgers and thus in the same field of endeavor, teaches 
...where each block includes a block header. (By disclosing, the data specifying a particular transaction, which system 140 may incorporate into the new block of the customer-specific hybrid blockchain ledger, may include, but is not limited to, an address of an immediately previous block of the customer-specific hybrid blockchain ledger, a block size, a block header, a value of a transaction counter, a corresponding time stamp, a source line-of-business, a target line-of-business, data identifying a system or device that captured and transmitted the transaction data (e.g., a MAC address, IP Address, etc.), and employee of the source line-of-business that initiated the particular transaction, an activity associated the transaction (e.g., an acquisition of a mortgage, an opening of a credit line, etc.), and an accounting ledger corresponding to the transaction. See at least Lin: paragraph(s) [0139])
...where the new blockchain data value includes at least one input transaction, a recipient address, and a transaction amount; (By disclosing, user 110 may be capable of processing the conventional blockchain ledgers described above to determine an address of the malicious entity responsible for the theft. In addition, the police e-crime unit may notify the rules authority of the theft of user 110's Bitcoins.TM. and destination address associated with the malicious entity (e.g., through a message transmitted to system 140 and received, e.g., in step 408). See at least Lin: paragraph(s) [0052], [0112]-[0113] & [0147])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for hybrid blockchain platform teachings of Ortiz to incorporate the systems and method for tracking enterprise events using hybrid public-private blockchain ledgers teachings of Lin for the benefit of computerized systems and methods for securing data, and that generate secured blockchain-based ledger structures. (See at least Lin: paragraph(s) [0003])
However, Ortiz and Lin do not teach ...generating... a mirror blockchain data value for each of the plurality of blockchain wallets.
Amancherla, directed to hacker-resistant balance monitoring and thus in the same field of endeavor, teaches ...generating, by the processing device of the processing server, a mirror blockchain data value for each of the plurality of blockchain wallets. (By disclosing, mirroring the wallet data across a plurality of wallet data storage locations. See at least Amancherla: paragraph(s) [0018], [0021] & [0047]; cl. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ortiz and Lin to incorporate the hacker-resistant balance monitoring teachings of Amancherla for the benefit of methods and systems for limiting the cost of fraud in payment systems while maintaining convenience for users of a payment system. (See at least Amancherla: paragraph(s) [0004])
However, Ortiz, Lin, and Amancherla do not teach ...wherein each of the mirror blockchain data values further includes an indication configured to signal to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value.
Haldenby, directed to systems and methods for establishing and enforcing transaction-based restrictions using hybrid public-private blockchain ledgers and thus in the same field of endeavor, teaches 
...wherein each of the mirror blockchain data values further includes an indication configured to signal to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value. (By disclosing, user 108 may also input data to client device 102 (e.g., as input to the web page and/or presented GUI) that specifies one or more conditional actions to be implemented by computer systems of the financial institution upon detection of a transaction initiated by user 110 that does not conform with the one or more identified restrictions (e.g., a "non-conforming" transaction). In addition, system 140 may transmit portions of the received transaction data to one or more of peer systems 160, along with the encrypted and modified list of event triggers and rules engine. Peer systems 160 may, in some instances, competitively process the received transaction data, the encrypted list of event triggers, and the encrypted rules engine to generate the one or more new ledger blocks, which may be appended to the hybrid blockchain ledgers and/or side chains and distributed across peer systems 160 (e.g., through a peer-to-peer network) and to other connected devices of environment 100 (e.g., across network 120). See at least Haldenby: paragraph(s) [0128] & [0146])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ortiz, Lin, and Amancherla to incorporate the systems and methods for establishing and 
Examiner’s Note: 
(1)  The limitations “to signal to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value” in claim 1, lines 20-21; and claim 9, lines 19-20 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
 With respect to claims 2 and 10:
	Ortiz, Lin, Amancherla, and Haldenby teach the method of claim 1 and the system of claim 9, as stated above.
	Haldenby, in the same field of endeavor, further teaches wherein the indication to refrain from attempting to confirm a corresponding mirror blockchain data value of each of the mirror blockchain data values comprises a flag configured to indicate, to the one or more nodes in the blockchain network associated with the blockchain, that the corresponding mirror blockchain data value is a redundant blockchain data value. (As stated above with respect to claim 1, and by further disclosing, conditional actions consistent with the disclosed embodiments may include a refusal to execute non-conforming transaction, a suspension of a non-conforming transaction pending notification and additional actions by user 110 (e.g., in response to a presentation of the notification by client device 102), an execution of a non-conforming transaction by when corresponding transaction parameters that fall within user-specific limits (e.g., transaction having values that fall below a user-specific threshold of $5.00), and/or processes that flag a non-conforming transaction, store data indicative of the various parameters of the flagged non-conforming transaction (e.g., in data repository 144). See at least Haldenby: paragraph(s) [0128])
Examiner’s Note: 
(1)  The limitations “to indicate, to the one or more nodes in the blockchain network associated with the blockchain, that the corresponding mirror blockchain data value is a redundant blockchain data value” in claim 2, lines 3-5; and claim 10, lines 3-5 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to 
With respect to claims 3 and 11:
	Ortiz, Lin, Amancherla, and Haldenby teach the method of claim 1 and the system of claim 9, as stated above.
	Ortiz further teaches further comprising: 
identifying, by the processing device of the processing server, a second set of blockchain wallets linked to the at least one input transaction; and (As stated above with respect to claim 1, see at least Ortiz: paragraph(s) [0144])
repeating, by the processing device of the processing server, the generating step for each blockchain wallet in the second set of blockchain wallets where the at least one input transaction is associated with the respective blockchain wallet. (As stated above with respect to claim 1, see at least Ortiz: paragraph(s) [0078], [0082], [0086], [0096] & [0144]. See also Lin: paragraph(s) [0052], [0112]-[0113] & [0147] and Amancherla: paragraph(s) [0018], [0021] & [0047]; cl. 3)
With respect to claims 4 and 12:
the method of claim 1 and the system of claim 9, as stated above.
	Lin, in the same field of endeavor, further teaches further comprising: 
validating, by the processing device of the processing server, a digital signature using a public key of a cryptographic key pair, wherein the digital signature and public key are received with the new blockchain data value. (By disclosing, discrete data blocks of the conventional blockchain ledgers and of the hybrid blockchain ledgers may include common elements of data that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets. For example, these common data elements may include, but are not limited to, input data that references one or more prior transactions (e.g., a cryptographic hash of the one or more prior transactions), output data that includes instructions for transferring the tracked asset portion to one or more additional owners (e.g., a quantity or number of units of the tracked asset portion that are subject to the transaction and a public key of the recipient) and further, a digital signature applied to the input and/or output data using a corresponding public key of a current owner of the tracked asset portion. See at least Lin: paragraph(s) [0070] & [0083])
With respect to claims 5 and 13:
the method of claim 1 and the system of claim 9, as stated above.
	Lin, in the same field of endeavor, further teaches wherein the plurality of blockchain wallets linked to the recipient address are identified in a sidechain to the blockchain. (By disclosing, system 140 may be configured to track a value generated by a particular customer's interaction with one or more lines-of-business by establishing and maintaining one or more side chains for the customer-specific hybrid blockchain ledger. See at least Lin: paragraph(s) [0141]-[0146])
With respect to claims 6 and 14:
	Ortiz, Lin, Amancherla, and Haldenby teach the method of claim 1 and the system of claim 9, as stated above.
	Ortiz further teaches further comprising: 
storing, in a memory of the processing server, a plurality of wallet pairs, where each wallet pair includes one of the plurality of blockchain wallets and an additional wallet associated with the recipient address. (By disclosing, a mobile device 1306 has an electronic wallet application (which can be referred to as a mobile wallet). The mobile device 1306 connects to the loyalty platform 1308 (by way of a network) to access loyalty program functionality. The mobile device 1306 connects to transaction card components 1304 to integrate with transaction processing for the customer 1302. The transaction 
With respect to claims 7 and 15:
	Ortiz, Lin, Amancherla, and Haldenby teach the method of claim 1 and the system of claim 9, as stated above.
	Amancherla, in the same field of endeavor, further teaches wherein the plurality of blockchain wallets linked to the recipient address are identified in an electronic transmission accompanying the new blockchain data value. (By disclosing, the transaction request can be created by the merchant 104, or more specifically, by an electronic device used by the merchant 104 such as an electronic kiosk, credit card machine, debit card machine, or other electronic POS devices. After creating the transaction request, the merchant 104 sends the request to a request processor 106 through a network. See at least Amancherla: paragraph(s) [0020])
With respect to claims 8 and 16:
	Ortiz, Lin, Amancherla, and Haldenby teach the method of claim 7 and the system of claim 15, as stated above.
	Lin, in the same field of endeavor, further teaches wherein 
the electronic transmission further includes, for each of the plurality of blockchain wallets, a digital signature and a public key of a cryptographic key pair, and (As stated above 
the method further comprises: 
validating, by the processing device of the processing server, the digital signature for each of the plurality of blockchain wallets using the respective public key. (As stated above with respect to claim 4, see at least Lin: paragraph(s) [0070] & [0083])
With respect to claims 17-18:
	Ortiz, Lin, Amancherla, and Haldenby teach the method of claim 2 and the system of claim 10, as stated above.
Ortiz further teaches wherein at least one of the mirror blockchain data values further includes an identification value configured to link the corresponding redundant blockchain data value to the new blockchain data value. (By disclosing, data repository 144 may store customer data that uniquely identifies customers of a financial institution associated with system 140. By way of example, a customer of the financial institution (e.g., users 108, 110, and/or 112) may register for digital banking services and provide data, which may be linked to corresponding ones of users 108, 110, and/or 112, and stored as customer data within data repository 144. In addition, the connected devices may also transmit the usage data to system 140, along with information linking specific elements of the 
With respect to claims 19-20:
	Ortiz, Lin, Amancherla, and Haldenby teach the method of claim 1 and the system of claim 9, as stated above.
Ortiz further teaches wherein at least one of the mirror blockchain data values further includes an identification value configured to link the corresponding mirror blockchain data value to the new blockchain data value. (As stated above with respect to claims 17-18, see at least Haldenby: paragraph(s) [0043] & [0119]) 

Response to Arguments
In response to applicant's argument with respect to the 101 rejections that “a user of a blockchain network may create a plurality of different blockchain wallets. These blockchain In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that there is no teaching in the cited references of transmitting mirror blockchain data values out to the blockchain network, where the mirror blockchain data values include an indication configured to signal to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value, it is noted that Haldenby reference teaches the input data, which specifies conditional actions to be implemented by computer systems for handling “non-conforming” transactions (See at least Haldenby: paragraph(s) [0128]). The mirror blockchain data value seems to be recited unclearly or too broadly with respect to processing redundant blockchain transactions and “to retain 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685     

                                                                                                                                                                                                                                                                                                                                                                                                          /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685